Title: Thomas Holden to Alexander J. Dallas, 28 March 1816 (Abstract)
From: Holden, Thomas W.
To: Dallas, Alexander J.


                    § Thomas Holden to Alexander J. Dallas. 28 March 1816, Boston. Has been imprisoned in Boston for a debt to the United States of $400 and $21.05 in costs, which he cannot pay. Has been deprived of his property and has a wife and several dependent children. Prays that the “Honble. Secretary” will inquire into his circumstances with a view to discharging him from prison.
                